DETAILED ACTION
	This is an allowability notice in response to amendments filed 04/29/2022. Claims 1-2, 4-11, and 13-18 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous 112(f) interpretation, 112(b) rejections and prior art rejections. The prior art of record teaches a lane changing system using the inter-vehicle distances between a plurality of vehicles (Shin, US-20180170388); a lane changing system using the distance to determine when a gap satisfies a preceding vehicle limitation (Nishira, US-20050256630); selecting a mode to initiate a lane change maneuver (Medhi, US-20200290619);  selecting a mode based on a later arrival time (Kondo, JP-6330550); and determining multiple lane change areas between a plurality of vehicles (Im US-20190004529, Suzuki US-20160297447). 
In an updated search prior art was found that teaches recognizing available spaces between a plurality of vehicles (Yu, US-20200079380) and determining a lane change enabling a shortest arrival time (Watanabe, US 20170008531). However, prior art was not found that teaches causing a vehicle to move to a vicinity of first and second vehicles when there is an inter-vehicle distance between the first and second vehicles smaller than a second inter-vehicle distance between the second and third vehicle when a difference between the distances is equal to or less than a threshold as claimed by independent claims 1, 15 and 16. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-2, 4-11, and 13-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664